              Case 5:10-cr-40056-JAR Document 40 Filed 11/13/20 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

UNITED STATES,

               Plaintiff,

               v.                                                    Case No. 10-CR-40056-JAR

FREDDIE LISK,

               Defendant.


     ORDER TO TERMINATE DEFENDANT’S TERM OF SUPERVISED RELEASE

         This matter comes before the Court on pro se Defendant Freddie Lisk’s third letter to the

Court, filed on November 13, 2020, and construed as a Motion for Early Termination of

Supervised Release (Doc. 37). For the reasons provided below, Defendant’s motion is granted.

         Defendant filed a letter with the Court, which the Court construed as a motion to

terminate his supervised release term.1 Pursuant to 18 U.S.C. § 3583(e)(1), the Court may

“terminate a term of supervised release and discharge the defendant released at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is warranted by

the conduct of the defendant released and the interest of justice.”2 Defendant’s term of

supervised release began in July 2019 and is set to expire in July 2023. Neither the United States

Probation Office (“USPO”) nor the United States Attorney object to Defendant’s request. In

considering the applicable factors under 18 U.S.C. § 3553(a), as well as the USPO’s and the

United States Attorney’s position, the Court finds that Defendant’s term of supervised release

should be terminated.
          1
            Defendant previously filed two letters with the Court that the Court construed as Motions for
Compassionate Release. The Court denied his motions as moot concluding that because Defendant was no longer
imprisoned, the Court had no authority to order release from prison. Docs. 34, 36. Defendant filed his third letter
stating that he requested the wrong thing.
         2
             18 U.S.C. § 3583(e)(1).
        Case 5:10-cr-40056-JAR Document 40 Filed 11/13/20 Page 2 of 2




      IT IS THEREFORE ORDERED that Defendant’s Motion for Early Termination of

Supervised Release (Doc. 37) is GRANTED.

      IT IS SO ORDERED.

      Dated: November 13, 2020
                                        S/ Julie A. Robinson
                                       JULIE A. ROBINSON
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                           2
